DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 10/29/2021, Applicant, on 01/28/2022.
Status of Claims
Claims 1, 3-6, 9, 12, 14, 16, and 20 are currently amended. 
Claims 2, 7-8, 10-11, 13, 15, and 17-19 are originals. 
Claims 1-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered and found to be persuasive.
Regarding applicant’s arguments on pages 9-10 “Amended claim 1 (representative of the claims) reflects the disclosed improvement in technology in accordance with § 2106.04(d)(1) as one of skill in the art would recognize that an improvement in computer processing for electronic transactions is obtained by outputting, using a machine learning model, a second prediction of total payment volume for a future period of time based on a first prediction and acquired prediction enhancing data, comparing the second prediction of the total payment volume to a real-time total payment volume for the entity system, and based on a detected difference between the real-time total payment volume and the second prediction of the total payment volume, adjusting a server traffic capacity of the entity system to accommodate a predicted peak payments per time interval for process electronic transactions.”
The examiner agrees.
Limitations in the independent claims “comparing the second prediction of the total payment volume to a real-time total payment volume for the entity system; and based on a detected difference between the real-time total payment volume and the second prediction of the total payment volume, adjusting a server traffic capacity of the entity system to accommodate a predicted peak payments per time interval for processing the electronic transactions” provide a direct machine control as a result of a real time TPV is greater than the predicted TPV which is detailed in paragraph 0043 of the original disclosure “According to various embodiments, the system 206 may automatically adjust a network infrastructure or server capacity for the service provider in response to detecting the anomaly. For example, where the real-time TPV value is greater than the predicted TPV value in the anomaly, the system 206 may adjust or cause an 
Accordingly, the Examiner withdraws the rejection of the pending claims under 35 USC § 101.
Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 15 “Kobylkin runs its advertisement response model on a subset of units in its training data set to predict a response for the units. See Kobylkin, ¶ [0031]-[0033]. Kobylkin then compares the predicted response for the units to the actual response for the units and updates its training data set to include the subset of units and associated actual responses. Id. Using the updated training data set, the advertisement response model enhancement process may then be repeated beginning with the payment provider executing the advertisement response model using the updated target training data set. Id. The training data set is continually improved, thereby also improving the advertisement response model until an accuracy value threshold is reached. Id. 
Thus, in Kobylkin's model enhancement process, only one model is used - the advertisement response model. Kobylkin attempts to iteratively improve its advertisement response model by outputting a response prediction, comparing the output prediction to actual results, updating training data, and repeating the process. 

The examiner respectfully disagrees.
Claim 1 of the present disclosure recites “based on the first prediction and the acquired prediction enhancing data, outputting, using the machine learning model, a second prediction of the total payment volume for the future period of time” which is equivalent to “The operations also include receiving one or more responses corresponding to a run of the advertising campaign with respect to the identified one or more units from the target data set and updating the training data set based on the one or more responses. The operations further include training an advertisement response model using resulting training data and repeating the operations as long as the accuracy value of the resulting model stays below the threshold or until the increase in the accuracy value with each iteration becomes unprofitable with respect to the costs of acquiring responses from further units from the target dataset”. Kobylkin uses enhancing data “one or more responses corresponding to a run of the advertising campaign” and “updating the training data set based on the one or more responses” to be used in a machine learning model for a second prediction. Kobylkin teaches a first prediction model (Abstract) “A payment provider may perform operations that include training an advertisement response model using a training data set” and using enhancing data with the first prediction model to provide a second prediction. 
As a result, the Examiner maintains the rejection of the pending claims under 35 USC § 103.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “wherein the adjusting the server traffic capacity, comprises increasing the server traffic capacity” which renders the claim indefinite because paragraph 0043 of the specification recites “For example, where the real-time TPV value is greater than the predicted TPV value in the anomaly, the system 206 may adjust or cause an adjustment to (e.g., increase or decrease) the service provider's server traffic capacity”. Paragraph 0043 recite increasing or decreasing server capacity while claim 5 recites increase server capacity only.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims  1, 3, 5-6, 9, 11-12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Kobylkin (US 20170316450 A1) in view of Upendra Sharma (Elastic Resource Management in Cloud Computing Platforms, University of Massachusetts Amherst, 2013) hereinafter Sharma.
Regarding claim 1. Kobylkin teaches A system for improved machine learning modeling, comprising: a non-transitory memory; and 5one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: [Kobylkin claim 1, Kobylkin teaches “A system, comprising: at least one processor; and at least one memory storing computer-executable instructions, that in response to execution by the at least one processor, causes the system to perform operations comprising; executing an advertisement response model using a first training data set, wherein the first training data set indicates, for each unit included in the training data set, a respective response to an advertising campaign” wherein a processor in obtaining total payment volume data corresponding to a past period of time for an entity system that processes electronic transactions; 10inputting the total payment volume data into a forecasting model that is configured to predict first total payment volumes for future periods of time; based on the total payment volume data, outputting, using the forecasting model, a first prediction of a total payment volume for a future period of time; [Kobylkin Abstract, Kobylkin teaches “There are provided systems and methods for iteratively improving an advertisement response model. A payment provider may perform operations that include training an advertisement response model using a training data set” wherein inputting payment data into a forecasting model. Further, para. 0024 teaches “According to other embodiments, the payment provider may also be configured to improve an advertisement response model. Given a target data set, the advertisement response model may be configured to predict the responses of units included in the target data set to a particular advertising campaign” wherein “predict the responses of units included in the target data set to a particular advertising campaign” is equivalent to predicting and outputting a payment volume for a future period of time. Wherein “that processes electronic transactions” is a non-functional descriptive materials per MPEP 2111.05] acquiring prediction enhancing data corresponding to the past period of time 15from one or more servers external to the entity system; [Kobylkin Abstract, Kobylkin teaches “The operations also include receiving one or more responses corresponding to a run of the advertising campaign with respect to the identified one or more units from the target data set and updating the training data set based on the one or more responses” wherein receiving one or more responses is equivalent to receiving enhancing data] inputting the first prediction and the acquired prediction enhancing data into a machine learning model trained, using at least (a) historical total payment volume data (b) historical predicted first total payment volumes outputted from the forecasting model and (c) historical prediction enhancing data, to predict second total 20payment volumes for the future periods of time; [Kobylkin Abstract, Kobylkin teaches “The operations also include receiving one or more responses corresponding to a run of the advertising campaign with respect to the identified one or more units from the target data set and updating the training data set based on the one or more responses” wherein updating the training data set based on the one or more responses is equivalent to inputting a first prediction and the enhancing data into a model to predict a second payment volume] based on the first prediction and the acquired prediction enhancing data, outputting, using the machine learning model, a second prediction of the total payment volume for the future period of time; [Kobylkin Abstract, Kobylkin teaches “The operations further include training an advertisement response model using resulting training data and repeating the operations as long as the accuracy value of the resulting model stays below the threshold” wherein running the first prediction with the enhancement data in a model. Further, para. 0025 teaches “Based on predicted responses output by the advertisement response model, the payment provider may target particular units in the target data” wherein after using the first prediction and the responses (enhancement data) in a model, the result is outputted and the payment provider may target a particular unit. See paragraph 0024 “As used herein, a “unit” of a data set may correspond to a user of the payment provider, a prospective user of the payment provider, or any prospective customer, including but not limited to, consumers and merchants and prospective consumers and merchants”]
 Kobylkin does not specifically teach, however, Sharma teaches comparing the second prediction of the total payment volume to a real-time total payment volume for the entity system; and based on a detected difference between the real-time total payment volume and the secondprediction of the total payment volume, adjusting a server traffic capacity of the entity system to accommodate a predicted peak payments per time interval for processing the electronic transactions [Sharma, page 27 last paragraph, Sharma teaches “Given these configuration parameters, Kingfisher’s planner can be invoked by specifying (i) the tier-specific peak request rate λ for which capacity must be provisioned, (ii) the current configuration for the application, which can be empty if this is the initial deployment of the application, and (iii) the optimization objective, which can be infrastructure cost or transition cost” Wherein specifying peak request rate λ is equivalent to comparing to a real time capacity. Further, Sharma teaches in page 46 second paragraph “These efforts fall into two categories proactive, where a model of the application is used to compute the capacity needed to service a particular workload at a certain performance level and reactive, where additional capacity is allocated after a workload spike arrives and causes significant performance degradation” wherein allocating server capacity to accommodate peak (spike)]
  It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin to incorporate the teaching of Sharma by adjusting server capacity to accommodate peak transactions.  The motivation to combine Kobylkin with Sharma has the advantage of considering cost when allocating capacity “, most provisioning techniques to date are cost oblivious they determine how much server capacity to allocate but do not consider the cost of allocating the server capacity. In a cloud platform, different server configurations are available at different prices. Server capacity does not scale linearly across configurations and nor does the price. Since multiple combinations of servers can provision a certain capacity C for an application, a cloud specific provisioning scheme must take 
Regarding claim 3. Kobylkin in view of Sharma teaches all of the limitations of claim 1 (as above).  Kobylkin does not specifically teach, however, Sharma teaches wherein the acquiring prediction enhancing data comprises determining a central processing unit (CPU) usage allocated to an application, of the entity system, for processing electronic transactions over the past period of time [Sharma, page 85 first paragraph, Sharma teaches “The decision of when to trigger a cloud burst involves monitoring performance metrics
(like CPU utilization or load etc) and using a threshold on these metrics to trigger the cloud bursting algorithm. Depending on the scenario, we can use system-level metrics (such as CPU utilization, disk/network utilization or memory page fault rate) or application-level metrics such as response time. We assume that the system administrator makes a one-time decision on which metrics are relevant to the applications and specifies both the metrics that should be monitored and the thresholds that should trigger a cloud burst” wherein analyzing CPU utilization].
   It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin to incorporate the teaching of Sharma by analyzing CPU utilization.  The motivation to combine Kobylkin with Sharma has the advantage of considering cost when allocating capacity “, most provisioning techniques to date are cost oblivious they determine how much server capacity to allocate but do not consider the cost of allocating the server capacity. In a cloud platform, different server configurations are available at different prices. Server capacity does not scale linearly across configurations and nor 
Regarding claim 5. Kobylkin in view of Sharma teaches all of the limitations of claim 1 (as above).  Kobylkin does not specifically teach, however, Sharma teaches wherein the adjusting the server traffic capacity, comprises increasing the server traffic capacity [Sharma, page 81, third paragraph, Sharma teaches “In horizontal scaling, the application is replicable so that new VM replicas can be started up on demand to increase application capacity” wherein increasing server capacity].
    It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin to incorporate the teaching of Sharma by increasing server capacity.  The motivation to combine Kobylkin with Sharma has the advantage of considering cost when allocating capacity “, most provisioning techniques to date are cost oblivious they determine how much server capacity to allocate but do not consider the cost of allocating the server capacity. In a cloud platform, different server configurations are available at different prices. Server capacity does not scale linearly across configurations and nor does the price. Since multiple combinations of servers can provision a certain capacity C for an application, a cloud specific provisioning scheme must take the cloud costs into account when making provisioning decisions” [Sharma, page 47, second paragraph].
Regarding claim 6. Kobylkin in view of Sharma teaches all of the limitations of claim 1 (as above).  Kobylkin does not specifically teach, however, Sharma teaches wherein the operations further rolling back a most recent release of a software version for the entity system to a previous software version in response to the detected difference between the real-time total payment volume and the second prediction of the total payment volume [Sharma, page 130, last paragraph, Sharma teaches “In certain situations the initial estimate of node capacities and hence the capacity of a configuration could be quite off from the actual values needed in real deployment. This, either, could be because of change in hardware configurations or new version of software. The actual values needed might require re-computation of the model” wherein “require re-computation of the model” is equivalent to using different version of a software].
    It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin to incorporate the teaching of Sharma by using different version of a software.  The motivation to combine Kobylkin with Sharma has the advantage of considering cost when allocating capacity “, most provisioning techniques to date are cost oblivious they determine how much server capacity to allocate but do not consider the cost of allocating the server capacity. In a cloud platform, different server configurations are available at different prices. Server capacity does not scale linearly across configurations and nor does the price. Since multiple combinations of servers can provision a certain capacity C for an application, a cloud specific provisioning scheme must take the cloud costs into account when making provisioning decisions” [Sharma, page 47, second paragraph].
Regarding claim 9. Kobylkin teaches A method for improved machine learning modeling, the method comprising: -22-DOCKET NO. 70481.2726US01(OCP.D2020.100913.US1) [Kobylkin claim 9, Kobylkin teaches “[Kobylkin claim 1, Kobylkin teaches “A method, comprising: training, by a computer comprising one or more hardware processors, an advertisement response model using a training data set that indicates a respective response to an advertising campaign for each unit in the training data set; …updating, by the computer, the training data set based on the one or more responses; and determining, by obtaining, by a computer system, total payment volume data corresponding to a past period of time for an entity system configured to process electronic transactions; inputting, by the computer system, the total payment volume data into a forecasting model that is configured to predict first total payment volumes for future 5periods of time based at least in part on historical total payment volume data; based on the total payment volume data, outputting, by the computer system using the forecasting model, a first prediction of a total payment volume for a future period of time; [Kobylkin Abstract, Kobylkin teaches “There are provided systems and methods for iteratively improving an advertisement response model. A payment provider may perform operations that include training an advertisement response model using a training data set” wherein inputting payment data into a forecasting model. Further, para. 0024 teaches “According to other embodiments, the payment provider may also be configured to improve an advertisement response model. Given a target data set, the advertisement response model may be configured to predict the responses of units included in the target data set to a particular advertising campaign” wherein “predict the responses of units included in the target data set to a particular advertising campaign” is equivalent to predicting and outputting a payment volume for a future period of time. Wherein “that processes electronic transactions” is a non-functional descriptive materials per MPEP 2111.05] acquiring, by the computer system, prediction enhancing data corresponding 10to the past period of time from one or more computer systems external to the entity system; [Kobylkin Abstract, Kobylkin teaches “The operations also include receiving one or more responses corresponding to a run of the advertising campaign with respect to the identified one or more units from the target data set and inputting, by the computer system, the first prediction and the acquired prediction enhancing data into a machine learning model trained, using at least (a) the historical total payment volume data (b) historical predicted first total payment 15volumes outputted from the forecasting model and (c) historical prediction enhancing data, to predict second total payment volumes for the future periods of time; [Kobylkin Abstract, Kobylkin teaches “The operations also include receiving one or more responses corresponding to a run of the advertising campaign with respect to the identified one or more units from the target data set and updating the training data set based on the one or more responses” wherein updating the training data set based on the one or more responses is equivalent to inputting a first prediction and the enhancing data into a model to predict a second payment volume] and based on the first prediction and the acquired prediction enhancing data, outputting, by the computer system using the machine learning model, a second prediction of the total payment volume for the future period of time [Kobylkin Abstract, Kobylkin teaches “The operations further include training an advertisement response model using resulting training data and repeating the operations as long as the accuracy value of the resulting model stays below the threshold” wherein running the first prediction with the enhancement data in a model. Further, para. 0025 teaches “Based on predicted responses output by the advertisement response model, the payment provider may target particular units in the target data” wherein after using the first prediction and the responses (enhancement data) in a model, the result is outputted and the payment provider may target a particular unit. See paragraph 0024 “As used herein, a “unit” of a data set may correspond to a user of the payment provider, a prospective user of the payment 
Kobylkin does not specifically teach, however, Sharma teaches comparing, by the computer system, the second prediction of the total payment volume to a real-time total payment volume for the entity system: and based on a detected difference between the real-time total payment volume and the second prediction of the total payment volume, causing, by the computer system, the entity system to adjust a server traffic capacity to accommodate a predicted peak payments per time interval for processing the electronic transactions [Sharma, page 27 last paragraph, Sharma teaches “Given these configuration parameters, Kingfisher’s planner can be invoked by specifying (i) the tier-specific peak request rate λ for which capacity must be provisioned, (ii) the current configuration for the application, which can be empty if this is the initial deployment of the application, and (iii) the optimization objective, which can be infrastructure cost or transition cost” Wherein specifying peak request rate λ is equivalent to comparing to a real time capacity. Further, Sharma teaches in page 46 second paragraph “These efforts fall into two categories proactive, where a model of the application is used to compute the capacity needed to service a particular workload at a certain performance level and reactive, where additional capacity is allocated after a workload spike arrives and causes significant performance degradation” wherein allocating server capacity to accommodate peak (spike)]
  It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin to incorporate the teaching of Sharma by adjusting server capacity to accommodate peak transactions.  The motivation to combine Kobylkin with Sharma has the advantage of considering cost when allocating capacity “, most 
Regarding claim 11. wherein the forecasting model comprises a machine learning 25model different than the machine learning model used to predict the second total payment volumes [Kobylkin Abstract, Kobylkin teaches “The operations further include training an advertisement response model using resulting training data and repeating the operations as long as the accuracy value of the resulting model stays below the threshold” wherein the second model is different than the first model because the second model is trained with response model using resulting training data].
Regarding claim 12, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. Claim 3 is a system claim while claim 12 is directed to a method which is anticipated by Kobylkin claim 9.
Regarding claim 14, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. Claim 5 is a system claim while claim 14 is directed to a method which is anticipated by Kobylkin claim 9.
Regarding claim 15. wherein the acquiring, by the computer system, prediction enhancing data corresponding to the past period of time from one or more computer systems external to the entity system includes requesting, via an Application Programming Interface(API) call, the prediction enhancing data from the one or more computer systems [Kobylkin Para. 0044, Kobylkin teaches “Additionally, the sales data and other item data (e.g., inventory, status, condition, etc.) in the purchase information may be retrievable by the website of current merchant server 110, such as request-able through an API call and/or retrievable from database 116”].    
Regarding claim 16. Kobylkin teaches A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a computer system to perform operations comprising: [Kobylkin claim 16, Kobylkin teaches “A non-transitory computer readable medium storing computer-executable instructions, that in response to execution by a system comprising one or more hardware processors, causes the system to perform operations comprising”] obtaining total payment volume data corresponding to a past period of time for an entity system configured to process electronic transactions; 25inputting the total payment volume data into a forecasting model that is configured to predict first total payment volumes for future periods of time based at least in part on historical total payment volume data; based on the total payment volume data, outputting, using the forecasting model, a first prediction of a total payment volume for a future period of time; [Kobylkin Abstract, Kobylkin teaches “There are provided systems and methods for iteratively improving an advertisement response model. A payment provider may perform operations that include training an advertisement response model using a training data set” wherein inputting payment data into a forecasting model. Further, para. 0024 teaches “According to other embodiments, the payment provider may also be configured to improve an advertisement response model. Given a target data set, the advertisement response model may be configured to predict the responses of units included in the target data set to a particular advertising campaign” wherein “predict the 30fetching prediction enhancing data corresponding to the past period of time from one or more databases; [Kobylkin para. 0042, Kobylkin teaches “The website data may be displayed on or otherwise retrievable from the website (e.g., through accessing stored database information associated with the website)”]-24-DOCKET NO. 70481.2726US01(OCP.D2020.100913.US1) inputting the first prediction and the acquired prediction enhancing data into a machine learning model trained, using at least (a) the historical total payment volume data, (b) historical predicted first total payment volumes outputted from the forecasting model, and (c) historical prediction enhancing data, to predict second total 5payment volumes for the future periods of time; [Kobylkin Abstract, Kobylkin teaches “The operations also include receiving one or more responses corresponding to a run of the advertising campaign with respect to the identified one or more units from the target data set and updating the training data set based on the one or more responses” wherein updating the training data set based on the one or more responses is equivalent to inputting a first prediction and the enhancing data into a model to predict a second payment volume] and based on the first prediction and the acquired prediction enhancing data, outputting, using the machine learning model, a second prediction of the total payment volume for the future period of time [Kobylkin Abstract, Kobylkin teaches “The operations further include training an advertisement response model using resulting training data and repeating the operations as long as the accuracy value of the resulting model stays below the threshold” wherein running the first prediction with the enhancement data in a model. Further, para. 0025 teaches “Based on predicted responses output by the advertisement response model, the payment provider may target particular units in the target data” wherein 
Kobylkin does not specifically teach, however, Sharma teaches  comparing the second prediction of the total payment volume to a real-time total payment volume for the entity system; and based on a detected difference between the real-time total payment volume and the second prediction of the total payment volume, adjusting a server traffic capacity of the entity system to accommodate a predicted peak payments per time interval for processing the electronic transactions [Sharma, page 27 last paragraph, Sharma teaches “Given these configuration parameters, Kingfisher’s planner can be invoked by specifying (i) the tier-specific peak request rate λ for which capacity must be provisioned, (ii) the current configuration for the application, which can be empty if this is the initial deployment of the application, and (iii) the optimization objective, which can be infrastructure cost or transition cost” Wherein specifying peak request rate λ is equivalent to comparing to a real time capacity. Further, Sharma teaches in page 46 second paragraph “These efforts fall into two categories proactive, where a model of the application is used to compute the capacity needed to service a particular workload at a certain performance level and reactive, where additional capacity is allocated after a workload spike arrives and causes significant performance degradation” wherein allocating server capacity to accommodate peak (spike)]

Regarding claim 17. wherein the prediction enhancing 10data includes a plurality of times series data [Kobylkin para. 0044, Kobylkin teaches “Additionally, the sales data and other item data (e.g., inventory, status, condition, etc.) in the purchase information may be retrievable by the website of current merchant server 110, such as request-able through an API call and/or retrievable from database 116. The information may be based updated periodically or continuously, such as in real time and information for the item(s) for sale changes” wherein based updated periodically is equivalent to time series data]
Regarding claim 20, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. Claim 3 is a system claim while claim 20 is directed to a computer readable medium which is anticipated by Kobylkin claim 16.

Claim 2 is rejected under 35 U.S.C. 103 as being un-patentable over Kobylkin in view of Sharma and in further view of Malviya et al. (US 20180204265 A1).
25 	Regarding claim 2. Kobylkin in view of Sharma teaches all of the limitations of claim 1 (as above).  Kobylkin in view of Sharma does not specifically teach, however, Malviya teaches wherein: the historical prediction enhancing data includes one or more of a weekly average of the prediction enhancing data for a past period of time or a monthly average of the prediction enhancing data for the past period of time [Malviya, para. 0035, Malviya teaches “The computing device may determine, based on the categorized data, that the user has an average monthly balance of $10K for the last 3 months” wherein a monthly average data. Further, Malviya teaches in para. 0037 “In step 350, the computing device may analyze the data using a ranking machine learning algorithm” Wherein using the average data in a machine learning model]
  It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin in view of Sharma to incorporate the teaching of Malviya by using in a model a weekly or monthly average data.  The motivation to combine Kobylkin in view of Sharma with Malviya has the advantage where the machine learning algorithm may perform a financial transaction analysis on the previously captured and processed data where output of the analysis may provide answers to one or more questions, which in turn may be used to determine one or more recommended product or service for the user [Malviya, para. 0037].30
 Claims 4 and 13 are rejected under 35 U.S.C. 103 as being un-patentable over Kobylkin in view of Sharma and in further view of Yurchenko et al. (US 20090010168 A1).
Regarding claim 4. Kobylkin in view of Sharma teaches all of the limitations of claim 1 (as above). Kobylkin in view of Sharma does not specifically teach, however, Yurchenko teaches wherein the operations further comprise: determining that the difference exceeds a threshold difference corresponding to an alert; and sending the alert of the difference to a user device to cause the alert to display in a user interface of the user device [Yurchenko para. 0139, Yurchenko teaches “the load balancing unit might take cost into consideration. For instance, if the destination gateways served by an overloaded trunk group are capable of completing calls at a very low cost, which is common since large volumes of traffic are often driven to such gateways, the load balancing unit can send instructions to the routing engine that are cost sensitive. The load balancing unit might instruct the routing engine to divert calls which will support more than a threshold payment per minute to destination gateways served by an alternate trunk group, while allowing the routing engine to continue routing calls that will support only less than the threshold charge per minute through the gateways served by the overloaded trunk group” wherein a threshold difference corresponds to instruction to the routing engine to divert calls which is equivalent to an alert. Further, Yurchenko teaches in para. 0053 “Client workstations 350 and 360 may be coupled to routing controller 200 to provide a user interface. As depicted in FIG. 3, the client(s) 350 may interface to the traffic analysis engine 335 to allow a user to monitor network traffic. The client(s) 360 may interface to the provisioning engine 340 to allow a user to view or edit provisioning parameters. In alternative embodiments, a client may be adapted to interface to both the traffic analysis engine 335 and provisioning engine 340, or to interface with other features of routing controller 200” wherein a user interface]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin in view of Sharma to incorporate the 
Regarding claim 13, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. Claim 4 is a system claim while claim 13 is directed to a method which is anticipated by Kobylkin claim 9.
 Claim 7 is rejected under 35 U.S.C. 103 as being un-patentable over Kobylkin in view of Sharma and in further view of Scherrer et al. (US 20180350004 A1).
Regarding claim 7. Kobylkin in view of Sharma teaches all of the limitations of claim 1 (as above).  Kobylkin in view of Sharma does not specifically teach, however, Scherrer teaches wherein the prediction enhancing data corresponds to historical data for an index fund [Scherrer, para. 0061, Scherrer teaches “evaluating a historical performance of investment instruments in the fund index relative to a market index performance” wherein data corresponds to historical data for an index fund].
  It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin in view of Sharma to incorporate the teaching of Scherrer by using historical data for an index fund.  The motivation to combine Kobylkin in view of Sharma with Scherrer has the advantage of better detecting abnormality in the system.
Claim 8 is rejected under 35 U.S.C. 103 as being un-patentable over Kobylkin in view of Sharma and in further view of Cheng et al. (US 20210166140 A1).
Regarding claim 8. Kobylkin in view of Sharma teaches all of the limitations of claim 1 (as above).  Kobylkin in view of Sharma does not specifically teach, however, Cheng teaches wherein the operations further comprise acquiring prediction enhancing data corresponding to the past period of time from one or more servers internal to the entity system, wherein the prediction enhancing data corresponds to a number of logins recorded for the entity system over the past period of time [Cheng, para. 0035, Cheng teaches “Frequency feature information: For example, the login times and the number of transaction days of the user in the past period of time can be calculated from the input information” wherein “Frequency feature information” is equivalent to enhancing data. Further, para. 0016 teaches “The server 200 collects the transaction information and various types of information generated by each terminal, and implements a method for training a risk identification model in the implementations accordingly” wherein data collected by a server. Further, Abstract teaches “a target risk identification model obtained through training by using the target feature information based on the target unsupervised machine learning” wherein feature information are enhancing data].
  It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin in view of Sharma to incorporate the teaching of Cheng by using logins as enhancing data.  The motivation to combine Kobylkin in view of Sharma with Cheng has the advantage where a target risk identification model obtained through training by using the target feature information based on the target unsupervised machine learning algorithm has higher identification accuracy and ensures the accuracy of risk identification [Cheng, Abstract].

  Claim 10 is rejected under 35 U.S.C. 103 as being un-patentable over Kobylkin in view of Sharma and in further view of Matsubara et al. (US 20190294740 A1).
 	Regarding claim 10. Kobylkin in view of Sharma teaches all of the limitations of claim 9 (as above).  Kobylkin in view of Sharma does not specifically teach, however, Matsubara teaches wherein the forecasting model includes a linear component and a non-linear component [Matsubara, para. 0010, Matsubara teaches “the forecasting apparatus according to any one of the first aspect through the third aspect. The mathematical model includes a linear component. The parameter set includes a linear parameter that identifies the linear component. The regime inserting unit determines the linear parameter without changing the non-linear parameter. The regime inserting unit determines the non-linear parameter using the linear parameter thus determined” wherein a linear and non-linear components in a forecasting model].
  It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin in view of Sharma to incorporate the teaching of Matsubara by including linear and non-linear components in a forecasting model.  The motivation to combine Kobylkin in view of Sharma with Matsubara has the advantage for both forecasting accuracy and calculation costs [Matsubara, para. 0106].  
 Claim 18 is rejected under 35 U.S.C. 103 as being un-patentable over Kobylkin in view of Sharma and in further view of Hannikainen et al. (US 20180337895 A1).
Regarding claim 18. Kobylkin in view of Sharma teaches all of the limitations of claim 16 (as above).  Kobylkin in view of Sharma does not specifically teach, however, Hannikainen teaches wherein the prediction enhancing data corresponds to a tracked number of Application Programming Interface (API) requests received by the entity system at discrete intervals over the past period of time [Hannikainen, Abstract, Hannikainen teaches “identifying an API request being related to a tracking service; generating and sending a predetermined number of initial requests to the tracking service when processing the API requests to the tracking service; 
  It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin in view of Sharma to incorporate the teaching of Hannikainen by analyzing a tracked number of API.  The motivation to combine Kobylkin in view of Sharma with Hannikainen has the advantage assuring profitability by debugging the system for potential problems. 
Claim 19 is rejected under 35 U.S.C. 103 as being un-patentable over Kobylkin in view of Sharma and in further view of Morgan et al. (US 20200134642 A1).  
Regarding claim 19. Kobylkin in view of Sharma teaches all of the limitations of claim 16 (as above).  Kobylkin in view of Sharma does not specifically teach, however, Morgan teaches wherein the forecasting model is further configured to predict the first total payment volumes for future periods of time based on identified past periods of time of the historical total payment volume data weighted for seasonality [Morgan, para. 0067, Morgan teaches “the demand forecaster utilizes a single model. The forecasting model may be supplemented by one or more component models to accommodate for seasonality or promotions” wherein adjusting forecasting model for seasonality].
  It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin in view of Sharma to incorporate the teaching of Morgan by adjusting forecasting model for seasonality.  The motivation to combine Kobylkin in view of Sharma with Morgan has the advantage where the ensemble model 
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Using Stacking Approaches for Machine Learning Models, Bohdan Pavlyshenko, IEEE Second International Conference on Data Stream Mining & Processing August 21-25, 2018, Lviv, Ukraine because it discloses usage of stacking approach for building ensembles of machine learning models.
Applicant's amendments and arguments dated 01/28/2022 necessitated the withdrawal of the 35 USC § 101 rejection and the introduction of a new reference under 35 USC § 103 rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR 

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623